DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on August 8, 2022. Claims 1, 8 and 15 are amended, Claims 1-20 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Response to Arguments
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120059853 A1 (Jagota), in view of 11061874 B1 (Funk) and in further view of Mohammad, F., 2018. Is preprocessing of text really worth your time for online comment classification?. arXiv preprint arXiv:1806.02908 (Mohammad).
Regarding Claim 1, 8 and 15, Jagota teaches:
A computer-implementable method for streaming data streams comprising: cleansing raw text data of the data streams; applying a fuzzy matching algorithm on input strings of cleansed raw text data to a list of viable end state category or group matches based on common sense level comparisons approximating matching ability and confidence levels of individuals with no domain expertise in a field in which the text data applies, to determine an end state category of the cleansed raw text data; performing alias matching on the cleansed raw text data if domain expertise is determined to be used for cleansed raw text data; and providing end state categorizing of the cleansed raw text data (Jagota: Figs. 3-6, an external address searching and matching method implemented in a system of Figs. 1-2; Fig. 5, field matching manager 502 and associated alias manager 510/512 and matching Logic 508 to match inquired address with address lists in the Tenant DB; the matching logic uses scores generated to each potential match and compares the highest score to a preset threshold to determine a match or no match; [0075]-[0079], fuzzy matching techniques are used in both matching units 508 and 510).
Jagota does not teach explicitly on cleansing data. However, Funk and Mohammad teaches (Funk: Fig. 5 and Col. 12 line 49 – Col. 13 line 64, the data either from first list or 2nd list go through respectable cleaners for data cleansing process before performing matching; Figs. 5-7 and Col. 18 line 54 – Col. 19 line 60, data cleaning process uses directly match and iterative advanced resolver that uses a series of comparators to cleanse input data stream; the comparators include “a normalized Levenshtein similarity, a jaccard similarity, a cosine similarity, a longest common substring, a dice coefficient similarity, an overlap coefficient, and/or Euclidian distance comparators.” It is noted that purpose of cleaning input data is to correct common mistakes, e.g. typo, provide abbreviation expansion, replace acronyms, and etc. (e.g. a list of cleaning/transformations in Fig. 1 of Mohammad), which leads to compliance with App policies and practices for unknowing or malicious individual user).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Jagota with cleansing data as further taught by Funk and Mohammad. The advantage of doing so is to provide a mechanism to filter data entries using small number of field even with rapid growth of data recorder (Funk: Background).
Regarding Claims 2, 9 and 16, Jagota as modified teaches all elements of Claims 1, 8 and 15 respectively. Jagota as modified further teaches:
The method of claim 1, wherein a configurable software template of a data management platform determines processes that are implemented for the streaming data streams (Jagota: Figs. 1-2, online stream inquire; Funk: Fig. 1, online multi-stream matching service).
Regarding Claims 3, 10 and 17, Jagota as modified teaches all elements of Claims 1, 8 and 15 respectively. Jagota as modified further teaches:
The method of claim 1, wherein the raw text data is received from different data sources (Funk: Fig. 1, multiple lists to the resolution system).
Regarding Claims 4, 11 and 18, Jagota as modified teaches all elements of Claims 1, 8 and 15 respectively. Jagota as modified further teaches:
The method of claim 1, wherein the fuzzy matching algorithm is Levenshtein edit distance (Figs. 5-7 and Col. 18 line 54 – Col. 19 line 60, using Levenshtein distance algorithm for approximate string matching).
Regarding Claims 5, 12 and 19, Jagota as modified teaches all elements of Claims 1, 8 and 15 respectively. Jagota as modified further teaches:
The method of claim 1, wherein the fuzzy matching algorithm implements a confidence level threshold (Jagota: Fig. 4).
Regarding Claims 6, 13 and 20, Jagota as modified teaches all elements of Claims 1, 8 and 15 respectively. Jagota as modified further teaches:
The method of claim 1, wherein the alias matching implements a lookup table (Jagota: Fig.6, a learned knowledge table).
Regarding Claims 7 and 14, Jagota as modified teaches all elements of Claims 1 and 8 respectively. Jagota as modified further teaches:
The method of claim 1, wherein a best match is performed for the fuzzy matching and alias matching (Jagota: Figs. 3-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649